COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jerry Christerson and Myrtle Christerson v. Gordon W. Speer, Lenora
                          Speer, Kevin Speer, and Ed Pickett

Appellate case number:    01-16-00469-CV

Trial court case number: CV29050

Trial court:              344th District Court of Chambers County

        The record in this appeal was originally due by July 26, 2016. See TEX. R. APP. P.35.1(a).
The clerk’s record was filed on August 23, 2016, but the reporter’s record has not been filed. On
July 29, 2016, the Clerk of this Court notified appellants that the court reporter responsible for
preparing the record in this appeal had informed the Court that the reporter’s record was not filed
because appellants had not made arrangements to pay for the reporter’s record. The Clerk further
notified appellants that unless they provided proof of payment for preparation of the reporter’s
record, proof of having made payment arrangements for the reporter’s record, or a response
showing that they were exempt from paying for the reporter’s record by August 29, 2016, the Court
might consider and decide those issues or points that do not require a reporter’s record. See TEX.
R. APP. P. 37.3(c). Appellants failed to respond to the notice and have not provided the Court with
evidence showing that they have paid or made arrangements to pay the court reporter or caused a
reporter’s record to be filed in the Court.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellants’ brief is ORDERED to be filed within 30 days
of the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be
filed within 30 days of the filing of appellants’ brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                      Acting individually


Date: December 8, 2016